Case 8:17-cv-02327-WFJ-TGW Document 29 Filed 11/19/18 Page 1 of 2 PageID 107




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LISA CHAVEZ-BARRERA,

       Plaintiff,

v.                                                 Case No: 8:17-cv-02327-MSS-TGW

CAPITAL ONE BANK (USA), N.A.,

      Defendant.
_______________________________/



      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COME NOW Plaintiff, LISA CHAVEZ-BARRERA (“Plaintiff”) and Defendant,

CAPITAL ONE BANK (USA), N.A. (“Defendant”), by and through the undersigned counsel,

hereby stipulate pursuant to Fed. R. Civ. P. 41 and agree that Plaintiff’s cause against Defendant

should be dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.

       Respectfully submitted this 19th day of November, 2018.

/s/ Kaelyn Steinkraus                             /s/ Megan P. Stephens
Kaelyn Steinkraus, Esq.                           Megan Perkins Stephens, Esq.
FBN: 125132                                       FBN: 0092557
kaelyn@zieglerlawoffice.com                       mstephen@burr.com

Michael A. Ziegler, Esq.                          Joshua H. Threadcraft, Esq.
FBN: 74864                                        FBN: 0096153
mike@zieglerlawoffice.com                         joshua.threadcraft@burr.com

Law Office of Michael A. Ziegler, PL              Burr & Forman, LLP
13575 58th St. N., Suite 129                      420 20th St. N., Ste. 3400
Clearwater FL 33760                               Birmingham, AL 35203-5210
(Tel) 727-538-4188                                (Tel) 205-458-5408
(Fax) 727-362-4778                                (Fax) 205-458-5100
Case 8:17-cv-02327-WFJ-TGW Document 29 Filed 11/19/18 Page 2 of 2 PageID 108




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of November, 2018, I electronically filed a

true and correct copy of the foregoing with the Clerk of the Court using the CM/ECF system,

which will send a notice of electronic filing to all counsel of record.


                                                      /s/ Kaelyn Steinkraus
                                                      Kaelyn Steinkraus, Esq.
                                                      Florida Bar No. 125132
